              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC                  :        CIVIL ACTION
                                  :
            v.                    :
                                  :
NEPTUNE INVESTORS, LLC, et al.    :        NO. 20-452


                                 ORDER


         AND NOW, this   30th     day of June, 2021, for the

reasons set forth in the foregoing memorandum, it is hereby

ORDERED that the motion of defendants for partial relief from

the December 15, 2020 preliminary injunction (Doc. #124) is

DENIED without prejudice.



                                      BY THE COURT:

                                      /s/ Harvey Bartle III
                                      _____________________________
                                                                  J.
